Status of the Application
This Office action is in response to the Amendment and Remarks filed 22 August 2022.
Election/Restrictions
Claims 8-10, 12, 13 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14, 20, 23 and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a polyploid plant obtained by crossing of one female parent plant with at least two male parent plants, wherein at least one male parent plant is incompatible with the female parent plant.
	Applicant describes making polyploid Arabidopsis thaliana plants using a tri-parental crossing method using two male parental lines and one female parental line, and a method of verifying fertilization of the egg with two different sperm cells using a two-part transgene expression system one half of which is contained in each of the male parental lines (pages 27-31 of the Specification).
	Applicant does not describe the claimed polyploid plant(s) nor a method wherein at least one male parent plant is [sexually] incompatible with the female parent plant. Applicant defines “crossing” as recited in line 1 of claim 1, as fusion of gametes via pollination to produce a progeny on page 7, lines 18-26 of the instant Specification. Applicant does not describe any feature of the required male parent plant that incompatible with the female parent plant or the female parent plant that would facilitate fusion of gametes to produce the claimed polyploid plant.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	Applicant argues that Applicant does indeed describe the claimed polyploid plants and methods in which at least one male parent plant is sexually incompatible with the female parent plant. Applicant argues that such an example of sexual incompatibility affecting male plants that is disclosed in the instant application is "triploid block." "Triploid block" prevents the introgression of supernumerary paternal copies by diploid sperm by inducing a postzygotic hybrid incompatibility reaction. This is described on page 2, lines 7-10 of the application as filed, and it was known to those of ordinary skill in the art (page 8 of the Remarks).
	The Applicant argues that the particular example of incompatibility due to the "triploid block" is applicable to most if not all plants, as also generally stated in the article by Kohler. The Applicant argues that it is not necessary for the person skilled in the art to select particular plants according to any specific features. The Applicant argues that this feature of incompatibility of one male and the female plant is not directed to any particular structural characteristic of the plant and need not be for the invention to work as intended. The Applicant argues that this feature relates to its crossing behavior or simply to the fact that the female and at least one male parent plant are not capable of producing offspring or fertile offspring. The Applicant argues that the claims as amended do indeed specify a structural feature that helps facilitate the production of the claimed plants, which is that the male plants comprise the components of a marker system to verify fertilization of the egg with the at least two different sperm cells, wherein each male plant comprises a component, which components together provide a selectable marker. The Applicant argues that the person skilled in the art, in view of the claims as amended would not have any problem to select the parents and obtain the claimed plants (pages 8-9 of the Remarks).
	Applicant argues that the person skilled in the art does not have to perform any research plan to find whether a plant has or has not the incompatibility characteristic. Applicant argues that such plants are known, as explained above (see, e.g., "triploid block" discussion), and the person skilled in the art would succeed in overcoming this obstacle using the methods of the present invention to generate polyploid plants (pages 9-10 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The claims do not recite the ploidy level of any of the parental plants, and the examples presented in the instant Specification appears to use diploid A. thaliana parental plants in which the different male parental lines comprise complementing halves of a BASTA selection marker to verify that both male parents fertilized the female parent (polyspermy) and that the method produced a 0.017% yield (page 30, lines 31-32 of the instant Specification). Applicant does not describe any of the A. thaliana parental plants as being polyploid, in fact Applicant states that the A. thaliana parental plants used were wild-type on page 27, line 25 of the Specification. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Claims 11, 14, 20, 23 and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Applicant claims a polyploid plant obtained by crossing of one female parent plant with at least two male parent plants, wherein at least one male parent plant is incompatible with the female parent plant.
	Applicant teaches making polyploid Arabidopsis thaliana plants using a tri-parental crossing method using two male parental lines and one female parental line, and a method of verifying fertilization of the egg with two different sperm cells using a two-part transgene expression system one half of which is contained in each of the male parental lines (pages 27-31 of the Specification).
	Applicant does not teach the claimed polyploid plant(s) nor a method wherein at least one male parent plant is [sexually] incompatible with the female parent plant. Applicant defines “crossing” as recited in lines 7-8 of claim 11, as fusion of gametes via pollination to produce a progeny on page 7, lines 18-26 of the instant Specification. Applicant does not teach any feature of the required male parent plant that incompatible with the female parent plant or the female parent plant that would facilitate fusion of gametes to produce the claimed polyploid plant.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant provides no working examples of the recited method used to make the invention as claimed. Applicant provides no guidance on how one of skill in the art is to produce a polyploid plant obtained by crossing of one female parent plant with at least two genetically distinct male parent plants, wherein at least one male parent plant is incompatible with the female parent plant. Mao et al (2020), who’s authors comprises the instant Inventor, discusses the instantly taught “polyspermy detection assay that allows to identify and characterize developing embryos resulting from supernumerary sperm fusion” (page 9, 2nd paragraph). Mao et al (2020) further teaches that three-parent-crosses might provide a means to overcome endosperm-induced hybrid incompatibilities by transmitting incompatible sperm along with compatible sperm through the egg cell only, and that scrutinizing the potential of this genetic hitchhiking approach opens up new avenues for future research (page 9, 3rd paragraph). Mao et al (2020) does not appear to teach that the issue of overcoming sperm incompatibility in a three-parent-cross had been overcome after the effective filing date of the instant claims. See also Genentech, Inc. V. Novo Nordisk, A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that disclosure of a “mere germ of an idea does not constitute [an] enabling disclosure”, and that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
	Hence, it would have required undue trial and error experimentation by one of skill in the art to make and use the invention as claimed.
	Applicant argues that the language that is used in scientific publications differs from the language used in technical documents as patent applications, in that more cautious language is often used by authors in scientific publications. In addition, this statement cannot be viewed in isolation without looking at in context of the entire publication. Applicant argues that the Examiner is ignoring more definitive statements throughout the cited publication. Applicant argues that the title of Mao in its firm wording clearly contradicts the assumption of the Examiner that the authors allegedly assumed the methods to overcome incompatibilities as unproven: "Selective egg cell polyspermy bypasses the triploid block" (emphasis added) (page 10 of the Remarks). Applicant argues that Mao does not merely speculate about the possibility of the methods described in the present application overcome the triploid block, which as established above is a form of sexual incompatibility, rather in the title and abstract of Mao, the authors clearly state that the triploid block can be overcome by the methods describe in the (instant) application (page 11 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant’s actual guidance is extremely limited in relation to the breadth of the claims. While Applicant teaches a method of detecting whether a polyspermy fertilization of a female parent has occurred, it does not teach a predictable method of producing the claimed polyploid plant or a part, tissue, cell, seed or offspring of such a polyploid plant as broadly claimed. In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273, at 1276-1277 (Fed. Cir. 2013), the court teaches that, the specification…discloses only a starting point for further iterative research in an unpredictable and poorly understood field, the resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. The court thus held that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al (2015 Indian J. Genet. 75(4): 497-505) taken with the evidence of Harmon (U.S. PGPub 2013/0316346).
	The instant claims are directed to a polyploid plant where one parent is incompatible with the female parent plant. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Lian et al disclose a polyploid plant produced by protoplast fusion of three genetically distinct Brassica plants, those being B. campestris (syn. B. rapa), B. oleracea and B. juncea (see the Abstract on page 497). Figure 1 of Harmon teaches that B. oleracea would be male incompatible with both B. campestris (syn. B. rapa) and B. juncea. Lian et al disclose using a selectable marker (instant claim 11 for example) in Fig. 4 and Fig. 5 on page 503. Lian et al disclose selecting polyploid plants with and without the selectable marker in Fig. 4. Lian et al disclose a population of polyploid plants in Fig. 2 on page 500 (instant claim 6 for example). Hence, Lian et al had previously disclosed the claimed invention.
	Applicant argues that neither Lian nor Harmon describes polyploid plants obtained by crossing of at least three parental plants, wherein at least one first male parent plant and one second, different male plant used for the crossing comprise the components which together provide a selectable marker. Applicant argues that neither Lian nor Harmon teaches plants with the selectable marker as claimed, and neither Lian nor Harmon teaches plants with a chromosome number that is the sum of the chromosomes of all three parents in the tri-parental crossing as is necessarily present in the plants in present claim 11 (page 11 of the Remarks).
	Applicant’s arguments are not found to be persuasive because claim 11 is directed to two distinct inventions; a polyploid plant comprising two haves of a selection marker inherited from two male parent plant, and “optionally” a polyploid plant that is marker-free. Lian et al discloses such a polyploid plant. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Further, Applicant is arguing limitations not found in the claim, which does not specifically define “polyploid plant”. Hence, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al (2015 Indian J. Genet. 75(4): 497-505), in view of Toda et al (2016 Plant Physiology 171: 206-214), Moore et al (1998 Proc. Natl. Acad. Sci. USA 95: 376-381) and Harmon (U.S. PGPub 2013/0316346).
	Lian et al teach a polyploid plant produced by protoplast fusion of three genetically distinct Brassica plants, those being B. campestris (syn. B. rapa), B. oleracea and B. juncea (see the Abstract on page 497). Figure 1 of Harmon teaches that B. oleracea would be male incompatible with both B. campestris (syn. B. rapa) and B. juncea. Lian et al teach using a selectable marker (instant claim 14 for example) in Fig. 4 and Fig. 5 on page 503. Lian et al teach selecting polyploid plants with and without the selectable marker in Fig. 4.
	Lian et al does not teach a polyploid plant comprising a transgene from one or two of the parental plants.
	Toda et al teach a polyploid (triploid) rice plant (a monocotyledonous plant) obtained by “crossing” one female parent plant with at least two male parent plants, one of the male parent plants comprising a transgene encoding a histone H2B-GFP. Toda et al teaches a seed of said polyploid rice plant at Figure 1(L) on page 208. Toda et al teaches a population of polyploid plants at Figure 1(J) on page 208.
	Moore et al teach using a transcription activation system for regulating the expression in transgenic plants that have been crossed wherein a first plant has a transcription regulator transgene and the second plant has a reporter transgene wherein the promoter is transcriptionally regulated by the transgene product of the first plant. Moore et al further teach that the system can be used to “allow the expression of several transgenes to be regulated coordinately without multiplication of plant promoter sequences” (sentence spanning pages 378-379).
	It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the instant claims to modify the teachings of Lian et al to use a selectable marker transgene system such as those taught by Toda et al to who produced a polyploid rice plant obtained by fertilizing a female plant with sperm cells from two genetically distinct male parent plants, or the transcription activation system using different selection marker transgenes in the two different male parent plants. Given the teachings of Lian et al and Toda et al both to produce a polyploid plant from three different parental plants one of ordinary skill in the art would have had a reasonable expectation of success. The prior art as exemplified by Toda et al and Moore et al had recognized that there is an advantage to use selection markers to identify desired crossings between female and male plants.
	Applicant argues that unlike the crossing used in the instant claims, Lian and Toda use artificial and different methods to obtain polyploid plants. Applicant argues that Lian uses protoplast fusion (i.e., it does not even fuse gametes but somatic cells). Toda uses electric fusion to fuse an egg cell with two male gametes. Applicant argues that in both papers, the respective authors indicate that they use such artificial methods to overcome crossing barriers. Applicant argues that the authors of both publications, to circumvent the block preventing a normal crossing of the three parents, use synthetic in vitro methods to generate polyploid plants (page 13 of the Remarks).
	Applicant’s arguments are not found to be persuasive because the instantly claimed polyploid plants as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claims, even though they could be made using a different method. In fact, it is unclear if the method taught in the instant Specification would produce a structurally distinct product from that produced by the method of Toda et al.

	Applicant argues that the plants generated by the method of Lian as well as these generated by Toda differ from the plants in the present claims. Applicant argues that by the use of crossing to generate the plants in the present claims, the plants all arise from gametes having a chromosomal set reduced by meiosis to In. Applicant argues that the product-by-process plants claimed in the amended claims are all necessarily polyploid, meaning that they have more than 2 chromosomal sets, in particular chromosomal sets with fixed number of chromosomes with an integer (i.e., positive natural number) greater than 2, e.g., 3, 4, etc. 
	Applicant argues that the plants obtained by the method of Lian have a variable number of chromosomes 2n = between 18 and 64 (B. juncea var. crispifolia, 2n=36, n=19, Brassica campestris pekinensis, 2n=20, n=10; B. oleracea L. var. italica, 2n=18, n=9). Applicant argues that none of the offspring had a chromosome number representing the sum of the chromosomes of the three "parents" of 2n=74, n=37. See Lian at page 501, section "Ploidy estimation using flow cytometry and chromosome counting," in particular right column on the page, second paragraph. 
	Applicant argues that the plants obtained according to the present invention all inherently have copies of a complete 1n chromosome set of all the "parent" plants (e.g., 15 instead of 10 chromosomes, if wild-type 2n=10). See, e.g., Example 3 at page 29, lines 16-26 and Figs. 2D and 2E of the application as originally filed. Applicant argues that in Fig. 2D, upper level the flow cytometric analysis of a diploid plant is shown, indicating a corresponding set of chromosomes of 4n. Applicant argues that a triploid wild-type plant (middle panel) and a triploid plant generated by the methods of the present invention show a triploid signature of 6n. Applicant argues that a confirmation thereof can be seen in Fig. 2E showing DAPI- stained chromosome spreads of a wild-type plant on the left with 10 chromosomes and a plant generated with the methods of the present invention, where 15 chromosomes can be counted. Accordingly, the plants inherited copies of all 5 chromosomes of each parent (page 14 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Toda et al had taught that the polyploid rice plants are triploid (3n) in Figure 1 on page 208, and would appear to be indistinguishable from plants produced by the direct pollination method used by Applicant using Arabidopsis thaliana. Further, the ploidy level of the claimed polyploid plant is a limitation not found in the claims. Selection of a component that provides a selectable marker and/or transgene would have been a design choice as suggested by Toda et al.
	Applicant’s argument that the plants obtained by protoplast fusion as described by Lian or electrofusion as described by Toda would be very clearly distinguishable from plants obtained by crossing (e.g., by hand-pollination as used in the present application to obtain the triparental plants) on page 16 of the Remarks is not found to be persuasive. Applicant provides no evidence of structural characteristics that would distinguish the prior art polyploid plants from those of the instantly claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663